Citation Nr: 0944300	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation from February 4, 
2004 to December 16, 2004, and an evaluation in excess of 10 
percent from December 17, 2004, for right wrist tendonitis 
with carpel tunnel syndrome (right wrist disability).

2.  Entitlement to a compensable evaluation from February 4, 
2004 to December 16, 2004, and an evaluation in excess of 10 
percent from December 17, 2004, for right shoulder adhesive 
capsulitis (right shoulder disability).

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the cervical spine 
(cervical spine disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and November 2005 rating 
decisions of the RO.  

In a July 2004 decision, the RO, in pertinent part, continued 
the Veteran's noncompensable evaluation for her service-
connected right shoulder and right wrist disabilities and 
denied service connection for a cervical spine disability.  
The Veteran was notified of this decision in a July 24, 2004 
letter.  On December 17, 2004, the RO received a statement 
from the Veteran asking the RO to "re-look" at her cervical 
spine and wrist claims.  In addition, on July 8, 2005, the RO 
received a statement from the Veteran referencing the July 
2004 rating decision regarding her cervical spine, right 
shoulder and right wrist claims and requesting a re-
evaluation of the disabilities.  The Board finds that these 
submissions constitute a timely notice of disagreement with 
respect to the RO's July 2004 decision regarding her cervical 
spine, bilateral wrist, and right shoulder disabilities. 

In November 2005, the RO increased the evaluation of the 
Veteran's service-connected right shoulder and right wrist 
disabilities to 10 percent disabling, effective July 8, 2005.  
The RO also granted entitlement to service connection for 
degenerative changes to the cervical spine, evaluated as 10 
percent disabling effective July 8, 2005.  The Veteran filed 
a notice of disagreement to this decision in December 2005 
and also challenged the effective date of the cervical spine, 
right shoulder, and right wrist disabilities.  

In a June 2006 rating decision, the RO, in pertinent part, 
continued the noncompensable evaluation of the Veteran's 
service-connected left wrist disability.  

In August 2006, the RO granted an earlier effective date for 
the Veteran's cervical spine, right shoulder, and right wrist 
disabilities, finding that the effective date for the 
increased evaluation for right shoulder and right wrist, and 
service connection for cervical spine, should be December 17, 
2004.

The RO issued a statement of the case with respect to the 
evaluations for cervical spine, right shoulder, and right 
wrist disabilities in August 2006.  The Veteran filed a 
substantive appeal with respect to these issues in September 
2006.  The RO issued a statement of the case with respect to 
the Veteran's left wrist disability in March 2007.  The 
Veteran filed a substantive appeal to the June 2006 rating 
decision in March 2008, but this filing was untimely and the 
June 2006 rating decision became final.  

Because the assigned evaluations of the Veteran's right 
shoulder and right wrist disabilities do not represent the 
maximum ratings available for these disabilities, the 
Veteran's claims challenging these evaluations remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As the Veteran's cervical spine disability involves a request 
for a higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  


FINDINGS OF FACT

1.  Prior to December 17, 2004, the Veteran's right wrist 
disability is not productive of dorsiflexion less than 15 
degrees, or mild incomplete paralysis. 

2.  From and after December 17, 2004, the Veteran's right 
wrist disability is evaluated at the maximum evaluation under 
Diagnostic Code 5215, and the disability is otherwise not 
productive of moderate incomplete paralysis. 

3.  For all periods since February 4, 2004, the Veteran's 
right shoulder disability has not been productive of 
ankylosis, ankylosis of the scapulohumeral articulation,  
fibrous union of the humerus, nonunion (false flail joint) of 
the humerus, loss of head (or flail joint), malunion of the 
clavicle or scapula, nonunion of the clavicle or scapula, 
dislocation of the clavicle or scapula, nor has the 
disability been productive of limitation of motion of the arm 
at the shoulder level.

4.  The service-connected cervical spine disability is not 
manifested by incapacitating episodes having a total duration 
of at least 2 weeks but less than four weeks during the past 
12 months; nor is there forward flexion of the cervical spine 
greater than 15 degrees but not greater that 30 degrees or a 
combined range of motion of the cervical spine not greater 
than 170 degrees; nor is there muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation from February 4, 2004 to December 16, 2004, and an 
evaluation in excess of 10 percent from December 17, 2004, 
for right wrist tendonitis with carpel tunnel syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.71a, 4.124a, including Diagnostic Codes 5215 
and 8515 (2009).   

2.  The criteria for the assignment of a compensable 
evaluation from February 4, 2004 to December 16, 2004, and an 
evaluation in excess of 10 percent from December 17, 2004, 
for right shoulder adhesive capsulitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.71a, including Diagnostic Codes 5024, 5200-5203 (2009).  

3.  The criteria for an initial rating in excess of 10 
percent for the cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in August 2005, and January and June 2006, 
the RO provided the Veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
her claims, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claims are allowed.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was also generally invited to send 
information or evidence to VA that may support her claims, 
was advised of the basic law and regulations governing the 
claims, the basis for the decisions regarding the claims, and 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on the Veteran's behalf.  

In this regard, the Board notes that, with respect to the 
Veteran's initial increased rating claim, the Board observes 
that in Dingess v. Nicholson, the Court recently held that 
upon receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, however, the Court also 
declared, that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled." Id. at 491.  As such, no further VCAA notice is 
required with respect to the Veteran's claim for an initial 
higher disability rating for her cervical spine disability; 
and under the circumstances, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Furthermore, the Board notes that VA provided full VCAA 
notice with respect to the Veteran's claims for increased 
ratings for the right wrist and right shoulder after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claims, 
the notice was provided by the RO well prior to the 
certification of the Veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the Veteran and her 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the Veteran.  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the Veteran and her 
representative in support of the claims. 

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II. Increase ratings.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, as it is in the Veteran's case, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where 
the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.  In 
this regard, the Board also acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has 
been diagnosed as having a specific condition and the 
diagnosed condition is not listed in the Ratings Schedule, 
the diagnosed condition will be evaluated by analogy to 
closely-related diseases or injuries in which not only the 
functions affected, but the anatomical localizations and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  



A.  Right wrist.

In this case, the service-connected right wrist disability is 
evaluated as noncompensable from February 4, 2004 to December 
16, 2004, and is evaluated as 10 percent disabling 
thereafter, under Diagnostic Codes 5215-8515.  

Diagnostic Code 5215 provides evaluations for limitation of 
motion of the wrist, and provides a maximum evaluation of 10 
percent disabling for both major and minor sides, where 
dorsiflexion is less than 15 degrees.

Diagnostic Code 8515 provides ratings for paralysis of the 
median nerve.  Diagnostic Code 8515 provides that mild 
incomplete paralysis is rated 10 percent disabling on the 
major side and 10 percent on the minor side; moderate 
incomplete paralysis is rated 30 percent disabling on the 
major side and 20 percent on the minor side; and severe 
incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  

Complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, is rated 70 
percent disabling on the major side and 60 percent on the 
minor side.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  Here, the record indicates that the Veteran 
is right-hand dominant.  The right wrist is therefore the 
major wrist for rating purposes.

In this case, the evidence prior to December 17, 2004 
consists primarily of a VA examination dated in June 2004.  

June 2004 examiner noted that the Veteran had complaints of 
generalized pain and weakness in both wrists and hands.  The 
Veteran reported that her wrist hurts every day and gets 
worse with repetitive motion.  Upon examination, the Veteran 
was noted to have negative Phalen's and negative Tinel's 
testing over the carpal canal.  The Veteran was indicated to 
have mild tendonitis over the first dorsal compartment of the 
thumb.  Grip strength was 5/5 and nerve testing was intact.  
Range of motion of the wrists was performed without 
difficulty or noticeable limitation.  The Veteran was 
diagnosed with bilateral wrist pain, nonspecific.  The 
examiner stated that he did not think that the Veteran had 
carpel tunnel syndrome, but that she may possibly have de 
Quervain's disease.

The medical evidence after December 17, 2004 consists of 
private and VA treatment records and a VA examination dated 
in April 2008.

The Veteran's treatment records contain an April 2006 note 
indicating abnormal EMG NCS studies.  The right hand showed 
upper limit of normal latency for the right media snaps.  
Hand splints were recommended.  The Veteran underwent surgery 
for right wrist carpel tunnel syndrome in November 2007.  A 
right carpel tunnel release was performed.

In April 2008, the Veteran was afforded a VA examination in 
connection with her claim.  The Veteran was noted to have 
pain and stiffness in her right wrist, but no instability, 
weakness, dislocation, inflammation, flare-ups or effusion.  
Range of motion testing revealed ulnar deviation of 0-40 
degrees (with pain beginning at 30 degrees, radial deviation 
of 0-20 degrees dorsiflexion (extension) of 0-70 degrees, and 
palmar flexion of 0-70 degrees.  There was no additional 
limitation of motion on repetitive use.  There was no 
inflammatory arthritis and no joint ankylosis.  The joint 
condition was summarized as tenderness and painful movement.  
The examiner stated that the current level of severity was 
mild and that the Veteran's carpel tunnel syndrome was much 
better.  She was noted, however, to have some ulnar positive 
variance resulting in some ulnar impaction and unlar-sided 
wrist pain.  

Based on the foregoing, higher evaluations for the Veteran's 
right wrist disability are not warranted. In order to warrant 
a compensable evaluation prior to December 17, 2004, the 
Veteran's right wrist disability would have to be productive 
of dorsiflexion less than 15 degrees, or mild incomplete 
paralysis.  After December  17, 2004, the condition must be 
productive of moderate incomplete paralysis in order to 
warrant a higher evaluation.  

Here, based on the recorded findings, the Board finds that 
the service-connected right wrist disability before December 
17, 2004 was productive of pain, but no limitation of motion 
or incomplete paralysis.  After December 17, 2004, the 
Veteran's condition was noted to be mild.  These findings do 
not warrant higher evaluations.

In this regard, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  While there are 
consistent complaints of pain, there are no indications that 
the Veteran's motion and strength are diminished on attempted 
repetitive motion. And the evaluation of the Veteran's 
disability has specifically taken this into consideration.  
Therefore the Board determines that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  



B.  Right shoulder.

With respect to the Veteran's right shoulder disability, the 
Board notes that this condition is currently evaluated as 
noncompensable prior to December 17, 2004, and 10 percent 
disabling thereafter, under Diagnostic Codes 5201 and 5024.  

Diagnostic Code 5024 provides for the evaluation of 
Tenosynovitis, and states that this disability will be rated 
on limitation of motion of affected parts, as arthritis, 
degenerative. 

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69.  Here, the record 
indicates that the Veteran is right-hand dominant.  Her right 
shoulder is therefore the major shoulder for rating purposes.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warrants a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.  

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  In 
addition, a 20 percent evaluation is warranted where there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  Fibrous union of the 
humerus warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  Nonunion (false flail 
joint) of the humerus warrants a 50 percent rating for the 
minor arm and a 60 percent rating for major arm.  Loss of 
head (or flail joint) warrants a 70 percent rating for the 
minor arm and an 80 percent rating for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Under Diagnostic Code 5203, a 10 percent evaluation for 
either arm, is warranted for malunion of the clavicle or 
scapula or nonunion of the clavicle or scapula without loose 
movement.  In order to warrant the assignment of a maximum 20 
percent evaluation for either the major or the minor arm, the 
evidence must show dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  
Under this Diagnostic Code, impairment of the clavicle or 
scapula may also be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The medical evidence in this case consists of treatment 
records and VA examinations dated in June 2004 and April 
2008. 

The June 2004 examiner indicated that the Veteran's right 
shoulder had become increasingly more painful and stiff over 
the past several years.  The Veteran reported that the pain 
radiates down to the level of the elbow.  She reported 
decreased range of motion, particularly because she could not 
reach behind her back, as before.  Upon examination, the 
Veteran was noted to have active range of motion with 
abduction to 120 degrees, forward flexion to 120 degrees, 
extension to 50 degrees, and abduction and external rotation 
to 90 degrees.  External rotation of the shoulder lying at 
the patient's side was indicated to be 50 degrees, and 
internal rotation was to the Veteran's abdomen, performed 
without difficulty.  Rotator cuff strength testing revealed 
5/5 strength.  Cross-arm impingement test was negative.  The 
Veteran reported some pain with abduction at approximately 
110 degrees.  No severe signs of instability were appreciated 
on examination, and there was no tenderness over the AC 
joint.  X-rays indicated no significant arthritis and no 
calcifications in the soft tissues.  The Veteran was 
diagnosed with right shoulder adhesive capsulitis.  Her 
condition was noted to be mild.  

An MRI of the right shoulder dated in April 2005 revealed no 
definite full thickness rotator cuff tear with no effusion.  
A July 2005 treatment note indicated an impression of 
secondary impingement syndrome of the right shoulder and 
anterior instability of the right shoulder.  An additional 
November 2005 MRI of the right shoulder produced an 
impression of tendinosis, suprasponatus tendon and 
subscapularis tendon, tendinosis of the proximal biceps 
tendon, and bony degenerative changes at the AC joint.

In August 2006, the Veteran underwent arthroscopy of the 
right shoulder with arthroscopic subacromial decompression.  
She was diagnosed with chronic right subacromial bursitis 
with impingement.  

In April 2008, the Veteran was afforded an additional VA 
examination in connection with her claim.  The Veteran 
reported pain and stiffness in her right shoulder.  The 
examiner found no deformity, giving way, instability, 
weakness, dislocation or subluxation, locking, effusion 
flare-ups or inflammation.  Range of motion testing revealed 
flexion of 0-140 degrees (passive range of motion was 0-160 
with pain at 140 degrees), abduction of 0-130 degrees 
(passive range of motion was 0-160 with pain at 130 degrees), 
and external and internal rotation of 0-90 degrees.  There 
was no additional limitation of motion on repetitive use.  
The examiner indicated no recurrent shoulder dislocations, no 
inflammatory arthritis and no joint ankylosis.  He summarized 
the Veteran as having tenderness and painful movement of the 
right shoulder.  X-rays of the right shoulder were noted to 
be normal and the level of severity was indicated to be mild. 
The Veteran was diagnosed with right shoulder adhesive 
capsulitis.  

Based on the foregoing, higher evaluations are not warranted 
for the Veteran's right shoulder disability.  In this case, 
the Board notes that the Veteran does not suffer ankylosis.  
Diagnostic Codes 5200 is therefore not for application in 
this case.  

In addition, the Veteran's disability does not warrant a 
higher evaluation under Diagnostic Code 5202, as the 
Veteran's condition is not productive of ankylosis of the 
scapulohumeral articulation, or fibrous union of the humerus, 
nonunion (false flail joint) of the humerus, or loss of head 
(or flail joint).  

Diagnostic Code 5203 is also not for application, since the 
Veteran's disability is not productive of malunion of the 
clavicle or scapula, nonunion of the clavicle or scapula, or 
dislocation of the clavicle or scapula.

In addition, under Diagnostic Code 5201, in order warrant a 
higher evaluation for all periods since February 4, 2004, the 
Veteran's disability must have been productive of limitation 
of motion of the arm at the shoulder level.  And as noted 
above, the medical evidence does not indicate limitation of 
motion of the right shoulder meeting this criteria.

In this regard, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  While there are 
consistent complaints of pain, there are no indications that 
the Veteran's motion and strength are diminished on attempted 
repetitive motion. And the evaluation of the Veteran's 
disability has specifically taken this into consideration.  
Therefore the Board determines that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted. 

C.  Cervical spine.

The Veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5243 
for intervertebral disc syndrome.  

Under this code, evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, if 
there are incapacitating episodes having a total duration of 
at least one week but less than two week during the past 12 
months, a minimum 10 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

The Veteran's disability could also be evaluated using the 
General Rating Formula for Diseases and Injuries of the 
Spine.  This formula provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching, in the area of the spine affected by the residuals of 
injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The medical evidence regarding the Veteran's cervical spine 
disability consists primarily of post-service treatment 
records and a VA examination dated in April 2008.  

Treatment records indicate loss of the cervical lordosis, 
mild spondylitic changes greatest at the C5-6 level, C4-5 
mild disc bulge resulting in very mild central canal 
stenosis, and degenerative changes.  An August 2007 report of 
the Veteran's private physician noted that the Veteran has 
cervical spondylosis and neck pain with radicular component.

In April 2008, the Veteran was afforded a VA examination in 
connection with her claim.  The Veteran was noted to have 
decreased motion, stiffness, tenderness and pain that would 
radiate across her upper back and shoulders.  The examiner 
indicated that there were no flare-ups and no significant 
incapacitating espisodes in the past 12 months.  There was 
also no fatigue, guarding, weakness or spasms indicated.  
There were also no abnormal spinal curvatures.  Muscle 
strength was 5/5 throughout and muscle tone was indicated to 
be normal.  Neurological examination also appeared to be 
normal.  Range of motion testing revealed flexion of 0-45 
degrees, extension of 0-25 degrees, right and left lateral 
flexion of 0-45 degrees, and right and left lateral flexion 
of 0-70 degrees (0-80 degrees for passive range of motion 
with pain at 70 degrees).  Some pain on range of motion 
testing was noted, but the examiner indicated that there was 
no additional loss of motion of repetitive use.  X-rays 
indicated normal cervical spine, although the examiner did 
note a 2007 MRI that showed mild disc bulge at C4-5 and C5-6.  
The Veteran was diagnosed with cervicalgia.  The current 
level of severity was indicated to be moderate. 

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the Veteran's cervical 
spine disability is not warranted.  In order to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5243, the Veteran's disability must have been productive of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
There is no medical evidence to support this in the Veteran's 
file.  

And under the General Rating Formula for Diseases and 
Injuries of the Spine, a higher evaluation is not warranted 
for the neck disability unless the Veteran's condition is 
productive of forward flexion of the cervical spine greater 
than 15 degrees but not greater that 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Again, the medical evidence in this case does not show that 
the Veteran meets these criteria.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the Veteran has complaints of pain and 
stiffness, the record does not reflect objective evidence of 
additional impairment of the cervical spine upon clinical 
examination, as caused by such pain.  There is no evidence 
indicating a finding of additional functional loss beyond 
that which is objectively shown during the examination.  
Therefore, the Board holds that an evaluation in excess of 10 
percent in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.

Lastly, the Board will now turn to whether a separate rating 
for the veteran's neurological manifestations of her service-
connected cervical spine is appropriate.  See Note 2 to 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this case, there 
is no evidence throughout the appeal period showing that the 
Veteran has a neurological impairment stemming out of the 
service-connected cervical spine.  In fact, as of the April 
2008 VA examination report, the Veteran was found to have a 
normal neurological examination.  As such, a separate rating 
is not warranted.


D.  Other considerations.

Finally, the Board notes that the Veteran's representative 
has pointed out that the examinations of the Veteran may not 
have been conducted in conjunction with a review of the 
Veteran's claims file.  The examiners in this case do not 
indicate that the Veteran's claims file was reviewed in 
connection with their examinations.  

In this regard, however, the Board notes that the Court of 
Appeals for Veteran's Claims (Court), in Mariano v. 
Principi, 17Vet. App. 305, 311-12 (2003), held that 
scientific tests (range of motion measurements in that case) 
are not conclusions drawn by a VA examiner that would be 
affected by review of the claims file.  As a result, the 
Court concluded that the failure to review the Veteran's 
claims file did not undermine the objective (range of 
motion) findings recorded by the VA examiner; these findings 
were considered valid despite flaws in the record.  Id.  

In this case, therefore, the failure to review the Veteran's 
claims file should be considered harmless, as the findings 
regarding the Veteran's current disabilities are not 
undermined by a failure to review the Veteran's claims file.  

The Board also notes that the record does not establish that 
the schedular criteria are inadequate to evaluate the 
Veteran's disabilities so as to warrant assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the Veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization, or that they have otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show that the Veteran is 
unemployable. 

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 










	(CONTINUED ON NEXT PAGE)



In this case, the Veteran does not meet the numerical 
criteria set forth above, as her total combined evaluation 
for his service-connected disabilities is 30 percent 
disabling.  And the Veteran's medical records do not indicate 
that she is otherwise unemployable due to her service-
connected disabilities.  

Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  


ORDER

A compensable evaluation from February 4, 2004 to December 
16, 2004, and an evaluation in excess of 10 percent from 
December 17, 2004, for right wrist tendonitis with carpel 
tunnel syndrome is denied.

A compensable evaluation from February 4, 2004 to December 
16, 2004, and an evaluation in excess of 10 percent from 
December 17, 2004, for right shoulder adhesive capsulitis is 
denied.

An initial evaluation in excess of 10 percent for 
degenerative changes of the cervical spine is denied.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


